J. A29011/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: ESTATE OF MARY AGNES LEWIS       :     IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                                        :
APPEAL OF: RICHARD T. LEWIS             :
                                        :
                                        :
                                        :
                                        :     No. 155 WDA 2016
                                        :

                Appeal from the Order Dated January 6, 2016
             In the Court of Common Pleas of Allegheny County
                   Orphans’ Court at No(s): 0342 of 2015


BEFORE: DUBOW, J., MOULTON, J., and MUSMANNO, J.

JUDGMENT ORDER BY DUBOW, J.:                   FILED OCTOBER 11, 2016

     Appellant, Richard T. Lewis, Jr., appeals pro se from the January 6,

2016 Order entered in the Court of Common Pleas of Allegheny County

which dismissed Appellant’s Petition for Citation Sur Appeal and Injunctive

Relief. Appellee has filed an “Application to Quash and/or Strike Appellate

Brief.” Because Appellant fails to make any coherent legal arguments in his

Appellate Brief and fails to meet other requirements, we are unable to

provide meaningful review.    Accordingly, we quash this appeal and deny

Appellee’s Application as moot.

     The facts are not relevant to our determination. Appellate briefs “must

materially conform to the requirements of the Pennsylvania Rules of

Appellate Procedure,” and this court may quash or dismiss an appeal if the
J. A29011/16


defect in the brief is substantial.      Commonwealth v. Adams, 882 A.2d
496, 497-98 (Pa. Super. 2005); Pa.R.A.P. 2101. Although appellate courts

are “willing to construe liberally materials filed by a pro se litigant, pro se

status generally confers no special benefit upon an appellant. Accordingly, a

pro se litigant must comply with the procedural rules set forth in the

Pennsylvania Rules of the Court.”         Commonwealth v. Lyons, 833 A.2d
245, 251-252 (Pa. Super. 2003) (citation omitted). This Court “will not act

as counsel and will not develop arguments on behalf of an appellant.”

Coulter v. Ramsden, 94 A.3d 1080, 1088 (Pa.Super.2014).                     Further,

“[w]hen issues are not properly raised and developed in briefs, when the

briefs are wholly inadequate to present specific issues for review, a court will

not consider the merits thereof.” Commonwealth v. Sanford, 445 A.2d
149, 151 (Pa. Super. 1981).

      Appellant’s   Brief   not   only   fails   to   provide   any   coherent   legal

arguments, but also utterly fails to comply with our rules of appellate

procedure. The argument section is completely devoid of, among other

things, any discussion and citation to supporting authority.               Pa.R.A.P.

2119(b).    Rather, Appellant includes medical conclusions, allegations of

incompetence directed toward the orphan’s court and attorneys, explicitly

racist statements, falsehoods, and blatant misrepresentations.

      Additionally, Appellant’s Brief contains an argument section, but it is

not divided “into as many parts as there are questions to be argued.”



                                         -2-
J. A29011/16


Pa.R.A.P. 2119(a).1 The Brief also does not contain a statement of

jurisdiction, the text of the order from which Appellant purports to appeal, a

statement of the scope and standard of review, or a summary of the

argument.2 Pa.R.A.P. 2111(a)(1), (2), (3), (6); 2114; 2115; 2118.

      Because of the Brief’s considerable defects, we are unable to perform

appellate review. We, thus, quash the appeal. The Prothonotary is directed

to strike this case from the argument list.

      Appeal quashed.        Appellee’s Application to Quash and/or Strike

Appellate Brief denied as moot.     Case is stricken from the argument list.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/11/2016




1
  The Rules of Appellate Procedure state clearly “that each question an
appellant raises is to be supported by discussion and analysis of pertinent
authority. Failure to do so constitutes waiver of the claim.” Giant Food
Stores, LLC v. THF Silver Spring Dev., L.P., 959 A.2d 438, 444 (Pa.
Super. 2008) (citations and quotation omitted); Pa.R.A.P. 2119(a) and (b).
2
  Appellant’s Brief does contain a section labeled, “Summary Argument”
which spans nine pages. This “summary” appears to be the Brief’s argument
section.



                                     -3-